                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                          4:19MJ3029

      vs.                                     (USDC - COLORADO 1:18CR236)

WYATT BARRETT,
                                                            ORDER
                     Defendant.


      Defendant was previously released on conditions by the District of
Colorado, but a Petition was filed alleging he violated the terms of his release by
violating the law, using illegal drugs, and engaging in assaultive behavior. A
warrant was issued on that Petition, and Defendant was arrested in the District of
Nebraska. During the Rule 5 hearing on the Petition, Defendant agreed to be
detained for transport to the District of Colorado. Based on the information within
the Petition, the court further finds that Defendant cannot be trusted to comply
with the conditions of his pretrial supervision pending a detention hearing in
Colorado.

      Accordingly,

      IT IS ORDERED:

      The defendant is committed to the custody of the Attorney General or a
designated representative for transport to the District of Colorado. During
confinement, Defendant shall be held in a corrections facility separate, to the
extent practicable, from persons awaiting or serving sentences or held in custody
pending appeal. The defendant must be afforded a reasonable opportunity to
consult privately with defense counsel. On order of United States Court or on
request of an attorney for the Government, the person in charge of the
corrections facility must deliver the defendant to the United States marshal for a
court appearance.


      March 5, 2019.                        BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge




                                        2
